Name: Commission Implementing Regulation (EU) 2017/908 of 11 May 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Picodon (PDO))
 Type: Implementing Regulation
 Subject Matter: marketing;  regions of EU Member States;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 30.5.2017 EN Official Journal of the European Union L 139/23 COMMISSION IMPLEMENTING REGULATION (EU) 2017/908 of 11 May 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Picodon (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined France's application for the approval of amendments to the specification for the protected designation of origin Picodon, registered under Commission Regulation (EC) No 1107/96 (2), as amended by Commission Regulation (EC) No 1143/2009 (3). (2) By letter of 11 March 2016, the French authorities notified the Commission that a transitional period under Article 15(4) of Regulation (EU) No 1151/2012, ending on 31 December 2016, had been granted to two operators that are established on their territory and meet the conditions of that Article in accordance with the Order of 17 February 2016 on the protected designation of origin Picodon published on 26 February 2016 in the Official Journal of the French Republic. During the national objection procedure, two operators lodged an objection concerning the obligation to use raw milk in the production of Picodon, indicating that they were unable to immediately comply with that provision and that a period of time was needed to adapt their production tools. These operators, which have also legally marketed Picodon continuously for at least the five years prior to the lodging of the application, meet the conditions of Article 15(4) of Regulation (EU) No 1151/2012. A transitional period ending on 31 December 2016 has therefore been granted to them in this context. The operators in question are: Fromagerie du Vivarais, Les PÃ ©lissons, 07570 DÃ ©saignes; Eurial, rue Henri Barbusse, 26400 Crest. (3) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (4) as required by Article 50(2)(a) of that Regulation. (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Picodon (PDO) are hereby approved. Article 2 The protection provided under Article 1 is subject to the transitional period granted by France pursuant to the Order of 17 February 2016 on the protected designation of origin Picodon, published on 26 February 2016 in the Official Journal of the French Republic under Article 15(4) of Regulation (EU) No 1151/2012, to operators meeting the conditions of that Article. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2017. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (OJ L 148, 21.6.1996, p. 1). (3) Commission Regulation (EC) No 1143/2009 of 26 November 2009 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Picodon de l'ArdÃ ¨che ou Picodon de la DrÃ ´me (PDO)) (OJ L 312, 27.11.2009, p. 14). (4) OJ C 25, 25.1.2017, p. 5.